Appleton, C. J.
By E. S. 1857, c. 51, § 46, “no engine or train is to be run across a highway near the compact part of a town, at a greater speed than six miles an hour. Nor is any way to be unreasonably and negligently obstructed by engines, tenders, or cars. The corporation forfeits not exceeding one hundred dollars for every offense.”
The defendant corporation has been indicted for and found guilty of unreasonably and negligently obstructing a certain highway in the town of Falmouth.
The main objection taken in arrest of judgment is that an indictment does not lie, and that the only mode of redress or punishment is by an action of debt for the penalty given by the statute.
The unreasonably and negligently obstructing a highway by *191engines, tender, or cars is created an offense, and a forfeiture is prescribed for its commission. By R. S. 1857, c. 131, § 13, “ All fines and forfeitures, imposed as a punishment for any offense, or for a violation or neglect of any statute duty, when no other mode is expressly provided, may be recovered by indictment; and when no other appropriation is expressly made by law, shall enure to the State.” The defendant corporation is, therefore, by the terms of the statute liable to indictment as “ no other mode is expressly provided.” It is unnecessary to consider whether debt could or could not be maintained to recover the prescribed penalty.

Exceptions overruled.

Kent, Walton, DickebsoN, BaRiiows, and Tapley, JJ., concurred.